Citation Nr: 0637776	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  05-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from December 1951 until 
December 1953.  His service personnel file reflects that he 
participated in support of operations against enemy forces in 
Korea from June 1952 to June 1953.  These records do not 
denote that he participated in combat.

This matter comes to the Board of Veterans' Appeals (Board) 
from the May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
appellant's claim.  She appeared at a hearing on appeal 
before the undersigned Veterans Law Judge, sitting at the 
Philadelphia RO in August 2006.  


FINDINGS OF FACT

1.  The veteran died at age 73 in August 2003 of esophageal 
carcinoma, a disorder which was not present until decades 
after service.

2.  At the time of his death, service connection was not in 
effect for any disorder.

3.  A service-connected disability did not cause or 
materially contribute to cause his death.


CONCLUSION OF LAW

The criteria for a grant of service connection for the cause 
of the veteran's death are not met.  38 U.S.C.A. §§ 1101, 
1110, 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2006).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).  In addition, service- connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, when any chronic disease such as malignant tumor or a 
cardiovascular disease, including hypertension, is manifest 
to a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for the cause of the 
veteran's death, there must be (1) medical evidence of a 
current disability (the disability that caused death); (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the cause of death.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

The death certificate shows that the veteran died in August 
2003 of esophageal carcinoma.  The interval between onset and 
death was listed as one year.  Other significant conditions 
contributing to death, but not related to the cause thereof 
were listed as chronic obstructive pulmonary disease, 
Alzheimer's disease, and peripheral vascular disease.  

At the time of the veteran's death, service connection was 
not in effect for any disorder.  

The evidence of record does not reflect the presence of 
esophageal carcinoma in service or for decades after.  
Private medical records show that such was detected as an 
incidental finding on a CT scan in 2002; the cancer was 
stated to be in an advanced stage.  Initially the veteran was 
on home hospice care; in April 2003 he began palliative 
radiation therapy after he developed difficulty swallowing.  
It was noted that he had multiple co-morbidities and that his 
prognosis was poor.  He was considered not to be a candidate 
for chemotherapy.

It is not contended by the appellant that esophageal 
carcinoma, the immediate cause of death, is a disability of 
service origin.  At her hearing in August 2006, she asserted 
that the veteran had been exposed to cold in Korea, that his 
feet were frostbitten, and that he had thereafter attempted 
to keep his feet warm and dry.  She reported her observations 
of whiteness and redness on his feet, which she believed was 
due to circulatory problems.  She stated that he first sought 
medical treatment in "1970."  She stated that treatment for 
carcinoma was hindered because of the possibility of blood 
clots, noting that she had been told by a doctor that her 
husband would have been effectively treated if not for 
peripheral vascular disease.  

Service medical records contain no references to frozen feet, 
residuals of cold injury or peripheral vascular disease.  The 
Board has carefully reviewed the veteran's 1999 and 2000 
statements wherein he related that his feet were always cold 
and wet while serving in Korea.  He asserted serving so close 
to the Chosin Reservoir that he could hear gunfire and 
bombing.  It is a historical fact that the Chosin Reservoir 
Campaign, fought under frigid conditions, took place between 
October and December 1950, long before the veteran's arrival 
in Korea.  

Many lay statements have been submitted from family members 
who recounted their recollections of the problems the veteran 
had with cold feet through the years, some dating such 
symptoms to his return from service.  These statements, and 
the assertions of the appellant have been carefully 
considered, but do not constitute probative evidence that the 
veteran developed peripheral vascular disease as a result of 
cold exposure during service.  As a laypersons, they are not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the objective medical record does document that the 
veteran suffered for many years before his death as a result 
of peripheral vascular disease, which eventually resulted in 
above the knee amputations, the weight of the evidence 
clearly places the onset of such disease process as during 
the early 1980s.  In this regard, VA treatment records dated 
in 1983 show that the veteran was seen complaining of a cold, 
tingling, and numb feeling in his right foot for the past 
three days.  He denied diabetes or other medical problems, 
but did report a two pack a day cigarette habit for 30 years.  
An assessment of peripheral vascular disease was made.  Two 
years later, when the veteran was seen at Episcopal Hospital 
complaining of worsening right leg fatigue, intermittent 
claudication and coldness in the foot for the past two years.  
Neither these records, nor the extensive records relating to 
treatment of this, and other disorders, compiled thereafter 
contain any references to a history of cold exposure or 
frostbite during service, reflect the presence of symptoms 
earlier than the 1980s or relate the development of 
peripheral vascular disease to events during military 
service.  

There is a report of a VA examination, dated in September 
1998 at which time the examiner recorded the history that the 
veteran "had frozen feet in 1952 when both his feet were 
exposed to severe cold during the Korean War.  The patient 
was severely frostbitten" during this time.  Following 
examination, the impressions included residuals of cold or 
frostbite include evidence of severe peripheral vascular 
disease.  In making such statement, the examiner provided no 
rationale or supporting evidence of his assertion that the 
veteran had frostbite in service, nor did he speak to other 
well known risk factors linked to peripheral vascular 
disease, including smoking.  

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
Thus, the probative value of a medical opinion is 
significantly lessened to the extent it is based on an 
inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  Therefore, given that the opinion from the 
VA examiner was based on the veteran's self-reported history 
which is not supported by the evidence of record, the Board 
finds that such opinion is of little probative value as to 
the issue.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 (1993)("[i]t 
is the responsibility of the BVA . . . to assess the 
credibility and weight to be given the evidence").

There are a number of letters and treatment records from 
Craig S. Carter, M.D., who has reported treating the veteran 
for peripheral vascular disease, among other disorders, since 
1985.  In November 2003, Dr. Carter stated that because of 
peripheral vascular disease, the veteran was unable to 
tolerate chemotherapy, and as a result peripheral vascular 
disease could be said to have contributed to the cause of 
death, although not a primary cause.  

In light of the record which does not support a finding that 
the peripheral vascular disease had its onset as a result of 
service, Dr. Carter's opinion is likewise of limited 
probative value as to the issue of service connection for the 
cause of the veteran's death.  

In sum, the preponderance of the evidence is against a 
finding that the veteran's death is linked to service-
connected causes, and the claim is therefore denied.

Finally, the Board notes that VA has a duty to assist the 
appellant in the development of facts pertinent to her claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

Regarding VA's duty to inform the appellant of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish entitlement to 
service connection for the cause of the veteran's death in 
March 2004.  The RO also informed her of the information and 
evidence that she was required to submit, including any 
evidence in her possession, and the evidence that the RO 
would obtain on her behalf. 

Regarding the duty to assist the appellant in obtaining 
evidence in support of her claim, the RO obtained of 
inclusion in the record the veteran's service medical 
records, VA treatment and examination records, his death 
certificate and private treatment records she identified.  As 
well, the appellant had the opportunity to present testimony 
before the Board.  She has not indicated the existence of any 
other evidence that is relevant to her appeal, and stated 
that she had no additional evidence to submit.  The Board can 
only conclude that all relevant data have been obtained for 
determining the merits of her claim and that no reasonable 
possibility exists that any further assistance would aid her 
in substantiating her claim.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


